DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Election/Restriction	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1, 3-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0164810 (“Oda”) in view of JP 11-207171 (“Yabushita”) and US 2012/0248422 (“Mine”), and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.	4
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita and Mine, as applied to claim 1 above, and further in view of US 2014/0231787 (“Ishige”).	10
C. Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276493 (“Yamazaki”) in view of Oda, Yabushita, and Mine.	11
V. Response to Arguments	15
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/25/2021 has been entered.

III. Election/Restriction
Applicant amended claim 1 to include the feature, 
irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using an ultraviolet ray irradiator having a length in a direction that corresponds to a width of the substrate in the same direction 
This feature is drawn to a non-elected species shown in Fig. 12.  (See Requirement for Restriction mailed 05/20/2020 and the Election filed 07/18/2020.)  Nonetheless, in the interest of expediting prosecution the requirement for restriction—only as to this sub-species, i.e. sub-species group D—has been withdrawn.
Applicant is reminded that it is responsible for identifying the claims reading on the elected species, as subsequently amended or as newly added.  (See Requirement for Restriction mailed 05/20/2020, p. 6.)


IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 3-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0164810 (“Oda”) in view of JP 11-207171 (“Yabushita”) and US 2012/0248422 (“Mine”), and as evidenced by the electromagnetic spectrum from the CRC Handbook of Chemistry and Physics, 63rd ed., p. E-201 (“CRC”) for claim 3 only.
Claim 1 reads,
1. (Currently Amended) A display apparatus manufacturing method, comprising: 
[1] preparing a substrate; 
[2] forming, on the substrate, a display preliminary structure including at least one first electrode; 
[3] arranging, in a processing chamber, the substrate on which the display preliminary structure is formed, and 
[4a] irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using an ultraviolet ray irradiator having a length in a direction that corresponds to a width of the substrate in the same direction 
[4b] while maintaining a pressure atmosphere in the processing chamber lower than an atmospheric pressure; 

[5b] the intermediate layer including an emission layer; and 
[6] forming a second electrode on the intermediate layer.  

With regard to claim 1, Oda discloses,
1. (Currently Amended) A display apparatus manufacturing method [¶ 75], comprising: 
[1] preparing a substrate 1 [¶ 56; Figs. 1-10]; 
[2] forming, on the substrate 1, a display preliminary structure [elements denoted by reference characters 1-7, 8a, 9, 10b, 15, 16, 46] including at least one first electrode 9 [¶¶ 75-118; Figs. 3-10]; 
[3] arranging, in a processing chamber, the substrate 1 on which the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 is formed [¶¶ 119-122, 155-157; see discussion below], and 
[4a] irradiating ultraviolet rays onto the substrate 1 and directly onto the first electrode 9 by using an ultraviolet ray irradiator …
[4b] while maintaining a pressure atmosphere [e.g. 100 Torr (13.3 kPa)] in the processing chamber lower than an atmospheric pressure [760 Torr is atmospheric pressure] [¶¶ 64, 156; see discussion below]; 
[5a] forming an intermediate layer 11 on the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46,
[5b] the intermediate layer 11 including an emission layer [¶¶ 127, 128, 157; Fig. 11]; and 
[6] forming a second electrode 12 on the intermediate layer 11 [¶¶ 129-131; Fig. 11].  
This is all of the features of claim 1 disclosed in Oda.
With regard to features [3]-[4] of claim 1, specifically the UV irradiation in a processing chamber, Oda states,
[0155] The preheating step for removing moisture in the organic insulating film [8a, 10a; Fig. 10] in the present embodiment is performed after ozone water washing for washing the surface of the pixel electrode 9”; ¶ 64] [see ¶ 119], however, the embodiment is not limited as such. The preheating step may be performed at timing after completion of the wet treatment and before the step of forming the organic EL layer [11]. 
[0156] For example, in performing dry cleaning such as UV-O3 treatment or O2 plasma treatment for removing impurities at the surface of the pixel electrode [i.e. “anode 9”; ¶ 64], the preheating step may be performed before these steps.  For example, UV-O3 treatment is performed for 4 minutes under such conditions as luminance of UV (ultraviolet) of 26 µW/cm2, dry air of 1000 sccm, and pressure of 100 Torr (13.3 KPa).  …
[0157] Carrying from the preheating step to the step of forming the organic EL layer [11] is preferably performed without passing through atmosphere, in order to avoid absorption of moisture.  For example, carrying through the carrier chamber isolated from outer air is preferred.
(Oda: ¶¶ 155-157; emphasis added)
Moreover, the preheating step is carried out in a processing chamber:
[0121] Initially, a preheating step for removing moisture that has remained in the organic insulating film such as the flattening film [8a] and the isolation film [10a] in the manufacturing process so far is performed. The preheating step in the present embodiment is performed with the use of the vacuum heating chamber. In the preheating step, the device is heated for 1 hour at a temperature of 200 ºC. 
 (Oda: ¶¶ 121; emphasis added)
Thus, the order of the processing steps and the control of the atmosphere during UV-O3 treatment prove that the UV-O3 treatment inherently, necessarily occurs with the substrate 1 within a processing chamber.  In other word, because (1) the “preheating step” is carried out before the UV-O3 cleaning treatment, (2) the pressure during the UV-O3 treatment is held below atmospheric pressure (i.e. 100 Torr < 760 Torr) despite the continuous feeding of 1000 sccm of dry air, and (3) the carrying of the UV-O3 treated preliminary display structure to the deposition of the emission layer 11 occurs through a “carrier chamber” “without passing through atmosphere”, it is inherently, necessarily the case that the UV-O3 treatment is carried out in a processing chamber; otherwise, the preliminary display structure would have to be exposed to 11.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
This is all of the features of claim 1.

With regard to features [3] and [4a] of claim 1,
[3] arranging, in a processing chamber, the substrate on which the display preliminary structure is formed, and 
[4a] irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using an ultraviolet ray irradiator having a length in a direction that corresponds to a width of the substrate in the same direction
To the extent that Applicant may be able to provide proof that the UV irradiating under vacuum does not include a processing chamber --a point with which Examiner disagrees given the evidence in Oda-- then this would be a difference between Oda and features [3] and [4a] of claim 1.  Oda further does not provide the details of the UV irradiator,
Yabushita, like Oda, teaches UV cleaning process of a display to remove organic contamination as well as an apparatus for performing the process (Yabushita: abstract, ¶¶ 3, 7, 9, 10).  Yabushita further teaches that the UV processing is performed in a chamber 7 of a cluster tool (Fig. 3; ¶ 11).  Yabushita further teaches that the UV irradiator includes one UV lamp or “a plurality of the excimer UV lamps” which are “set to be slightly longer than a long side of a substrate to be processed”, as shown in Fig. 1 or “set to be slightly longer than a short side of a substrate to be processed”, as shown in Fig. 2 (¶ 10), as required by feature [4a] of claim 1 and claim 6 (infra).  
Mine, like Oda, teaches UV processing of an OLED display (Mine: abstract, ¶¶ 9, 17, 25).  Mine further teaches that the UV processing is performed in a vacuum chamber 501 including a vacuum exhaust mechanism 508 having a plurality of UV irradiators 504 (Mine: ¶ 504 the face the display substrate 502 on the susceptor 507 (Mine: ¶ 79).
Again, to the extent that the vacuum processing chamber is not inherently disclosed in Oda, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the reduced-pressure or vacuum UV irradiation of the preliminary display structure of Oda in a vacuum processing chamber, because Mine teaches that a vacuum processing chamber is suitable for controlling the atmosphere during UV irradiation. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include one or more ultraviolet ray irradiator[s] having a length in a direction that corresponds to a width of the substrate in the same direction, in order to give uniform illumination of the display substrate with fewer lamps than in prior art apparatuses, as also taught in Yabushita (supra). 
This is all of the features of claim 1.

With regard to claims 3, 4, and 9, Oda further discloses,
3. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating ultraviolet rays having a wavelength range less than or equal to 480 nm [UV light is light having a wavelength < 400 nm (4000 Å), by definition.  See electromagnetic spectrum on p. E-201 of CRC].  
4. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays is performed for a time less than or equal to 1 hour [i.e. 4 minutes; ¶ 156].  
9. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising performing a cleaning process [“ozone water washing”] on the 1 on which the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 is formed before arranging the substrate 1 in the processing chamber [¶¶ 155-156].  

Claims 5 and 6 read,
5. (Currently Amended) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating the ultraviolet rays by using the ultraviolet ray irradiator that faces the substrate after arranging the substrate on which the display preliminary structure is formed in the processing chamber.  
6. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein irradiating the ultraviolet rays includes irradiating the ultraviolet rays by using a plurality of ultraviolet ray irradiators that face the substrate.
Each of Yabushita and Mine further teaches that the one or more UV lamps face the display substrate 502 on the susceptor 507 (Mine: ¶ 79).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the UV irradiation in Oda using a plurality of UV irradiators that face the substrate in order to provide direct UV irradiation that is more uniform over a larger display surface area that requires cleaning, as taught in Yabushita (supra).

With regard to claim 11, Oda further discloses,
11. (Previously Presented) The display apparatus manufacturing method as claimed in claim 1, further comprising performing a thermal treatment process on the substrate before arranging the substrate in the processing chamber.  
Oda discloses performing plural thermal treatments of the substrate 1 in the formation of the preliminary structure, including at least the formation of the flattening layer 8a (¶ 95-96; a 200 ºC bake), the anode 9 (¶ 99; formed with substrate 1 at 100 ºC), and the isolation layer 10a (¶ 104; a pre-bake at 120 ºC), each of which necessarily occurs before any of cleaning steps.


12. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 includes forming a pixel-defining layer [i.e. “isolation layer 10a”] on the at least one first electrode 9 such that a region of the at least one first electrode 9 is exposed [¶¶ 1-03-105; Figs. 7-9].  
13. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein forming the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46 includes forming a thin-film transistor 2 electrically connected to the at least one first electrode 9 [¶¶ 76, 97-101; Figs. 3-7].  
14. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising forming an encapsulation portion 13 on the second electrode 12 after forming the second electrode 12 [¶¶ 130-133; Fig. 11].

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Yabushita and Mine, as applied to claim 1 above, and further in view of US 2014/0231787 (“Ishige”).
Claim 2 reads,
2. (Original) The display apparatus manufacturing method as claimed in claim 1, wherein the pressure atmosphere in the processing chamber is lower than or equal to 0.01 Pa.
The prior art of Oda in view of Yabushita and Mine, as explained above, discloses or teaches each of the features of claim 1. 
Although Oda discloses UV irradiation of the preliminary display at an example pressure of 100 Torr (13.3 kPa), the pressure of 0.01 Pa is not taught.
Ishige, like each of Oda, Yabushita, and Mine, teaches a method of cleaning OLED display substrate having an electrode formed thereon using UV irradiation with ozone (O3) in a vacuum processing chamber made by Ulvac, Inc. (Ishige: ¶¶ 103).  The vacuum pressure can be made 1.33×10-4 Pa (0.000133 Pa), which is less than 0.01 Pa (Ishige: ¶ 103).
3 treatment of Oda, because Ishige teaches that a pressure of, e.g., 0.000133 Pa, is attainable vacuum pressures in commercially-available equipment and is suitable for the same purpose of cleaning/removing undesired adherents from the intermediate structures of the OLED display.  Moreover, this claim is prima facie obvious without showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 2.

C. Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276493 (“Yamazaki”) in view of Oda, Yabushita, and Mine.
Claim 1 reads,
1. (Currently Amended) A display apparatus manufacturing method, comprising: 
[1] preparing a substrate;
[2] forming, on the substrate, a display preliminary structure including at least one first electrode; 
[3] arranging, in a processing chamber, the substrate on which the display preliminary structure is formed, and 
[4a] irradiating ultraviolet rays onto the substrate and directly onto the first electrode by using an ultraviolet ray irradiator having a length in a direction that corresponds to a width of the substrate in the same direction  
[4b] while maintaining a pressure atmosphere in the processing chamber lower than an atmospheric pressure; 
[5a] forming an intermediate layer on the display preliminary structure,
[5b] the intermediate layer including an emission layer; and 
[6] forming a second electrode on the intermediate layer.  

1. (Currently Amended) A display apparatus manufacturing method [¶ 223; “Embodiment 6”], comprising: 
[1] preparing a substrate 501 [¶ 225]; 
[2] forming, on the substrate 501, a display preliminary structure [elements denoted by reference characters 502 through 540 shown in Figs. 13A through 15B] including at least one first electrode 540 [¶¶ 223-257]; 
[3] arranging, in a processing chamber, the substrate 501 on which the display preliminary structure 502 through 540 is formed [¶¶ 119-122, 155-157; see discussion below], and 
[4a] irradiating ultraviolet rays onto the substrate 501 and directly onto the first electrode 540 … [¶ 257: “The surface of the pixel electrode 540 may be polished by a CMP method or by cleaning with a polyvinyl alcohol-based porous body. Furthermore, after the polishing by a CMP method, ultraviolet light irradiation, oxygen plasma treatment, and the like may be carried out on the surface of the pixel electrode 340 (sic; should be ‘540’).”  Emphasis added.]
[5a] forming an intermediate layer 542 on the display preliminary structure 1-7, 8a, 9, 10b, 15, 16, 46,
[5b] the intermediate layer 542 including an emission layer [¶ 263; Fig. 15C]; and 
[6] forming a second electrode 543 on the intermediate layer 542 [¶ 264; Fig. 15C].  

With regard to feature [4a] of claim 1, specifically the UV irradiation, Yamazaki states,
[0257] Next, a transparent conductive film covering the interlayer insulating film 534 and the wirings 535 to 538 is formed and patterned to be a pixel electrode (anode) 540 connected to the wiring 538 which is connected to the island-shaped semiconductor film 510 of the p-channel transistor 532 (FIG. 15B).  As the transparent conductive film used for the pixel electrode 540, an ITO film or a transparent conductive film formed of a mixture of indium oxide and 2% to 20% of zinc oxide (ZnO) can be used. The surface of the pixel electrode 540 may be polished by a CMP method or by cleaning with a polyvinyl alcohol-based porous body. Furthermore, after the polishing by a CMP method, ultraviolet light irradiation, oxygen plasma treatment, and the like may be carried out on the surface of the pixel electrode 340 [sic: should be “540”]. 
(Yamazaki: ¶ 257; emphasis added)


With regard to features [3] and [4a] of claim 1, Yamazaki does not indicate the processing conditions under which the “ultraviolet light irradiation” occurs and therefore does not teach arranging the substrate 501 having the preliminary structure 502 through 540 in a processing chamber in order to perform the UV irradiation of the pixel electrode 540. 
As explained above under the rejection of claim 1 over Oda in view of Yabushita and Mine, Oda teaches performing the UV irradiation treatment of the ITO pixel electrode 9 under reduced pressure, inherently, necessarily in a processing chamber.  The explanation above under the rejection of claim 1 over Oda with regard to the UV irradiation necessarily occurring in a processing chamber is incorporated here by reference.  In the alternative, the explanation above under the rejection of claim 1 over Oda in view of Yabushita and Mine with regard to the UV irradiation occurring in a processing chamber having one or more “ultraviolet ray irradiator[s] having a length in a direction that corresponds to a width of the substrate in the same direction”, is incorporated here by reference.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the UV irradiation of Yamazaki under reduced pressure, e.g. 100 Torr, in a processing chamber, having one or more “ultraviolet ray irradiator[s] having a length in a direction that corresponds to a width of the substrate in the same direction”, in order to give uniform illumination of the display substrate with fewer lamps than in prior art apparatuses, as also taught in Oda, Yabushita, and Mine (supra).  Because Yamazaki is merely silent to the processing conditions and apparatus by which the UV irradiation of the ITO pixel electrode 540 is carried out, such that one having ordinary skill in the art would use known 
This is all of the features of claim 1.

With regard to claim 10, Yamazaki further discloses, 
10. (Original) The display apparatus manufacturing method as claimed in claim 1, further comprising performing a cleaning process on the substrate 501 on which the display preliminary structure 502 through 540 is formed after irradiating the ultraviolet rays and before forming the intermediate layer 542.  
In this regard, Yamazaki states,
[0257] … Furthermore, after the polishing by a CMP method, ultraviolet light irradiation, oxygen plasma treatment, and the like may be carried out on the surface of the pixel electrode 340 [sic: should be “540”]. 
[0258] Then, an organic resin film 541 used as a partition wall is formed over the interlayer insulating film 534. The organic resin film 541 includes an opening in a region overlapping with the pixel electrode 540.  The organic resin film 541 is heated in a vacuum atmosphere to remove adsorbed moisture, oxygen, or the like before an electroluminescent layer [542] is formed.  Specifically, heat treatment is performed at a temperature of 100 ºC. to 200 ºC. for about 0.5 hours to 1 hour in a vacuum atmosphere. The pressure is preferably 3×10-7 Torr or lower, and 3×10-8 Torr or lower is the best if possible.  In addition, in the case where the electroluminescent layer [542] is formed after the organic resin film 541 is subjected to the heat treatment in a vacuum atmosphere, the vacuum atmosphere is maintained just before the formation of the electroluminescent layer [542]; thus, the reliability can be further improved. 
(Yamazaki: ¶¶ 257-258; emphasis added)
Thus, the thermal treatment occurs after the UV irradiation of the pixel electrode 540.  The thermal treatment is a cleaning step because it removes undesired moisture, oxygen, “and the like” (id.).

V. Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814